SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1092
KA 09-02632
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

KENNETH T. HYSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered July 8, 2009. The judgment convicted defendant, upon
his plea of guilty, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the second degree (Penal Law §
160.10 [2] [b]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily and intelligently waived
the right to appeal (see generally People v Lopez, 6 NY3d 248, 256),
and that valid waiver forecloses any challenge by defendant to the
severity of the sentence (see id. at 255; People v Lococo, 92 NY2d
825, 827; People v Hidalgo, 91 NY2d 733, 737). We reject defendant’s
further contention that his right to counsel was violated when County
Court denied his request for a new attorney without making an inquiry
into his reasons for the request. Defendant’s request for a new
attorney was wholly lacking in “specific factual allegations of
‘serious complaints about counsel’ ” (People v Porto, 16 NY3d 93,
100). We note in any event that, at the next court date following
defendant’s request for a new attorney, which was to be a conditional
examination of the elderly victim, defendant accepted a plea offer
with sentencing consideration that was more favorable than the prior
offer. Indeed, based on the court’s statements at sentencing, it
appears that the sentence was considerably more favorable than the
sentence that the court would have imposed but for the sentencing
parameters agreed to as part of the plea.


Entered:   November 15, 2013                       Frances E. Cafarell
                                                   Clerk of the Court